BRATTON, Circuit Judge,
dissenting.
The critical provision in the stipulation provided in clear and explicit language that the State and the State Highway Commission waived and relinquished all claims and demands which they then had or might thereafter have against the Authority caused by the operation of the project to an elevation of 755 feet. If it had provided that the State and the State Highway Commission waived their claims without specifying the entity or agency against which such claims were waived, there might be basis for concluding that in view of the background against which the contract was entered into it was intended to waive all claims against the United States. But the stipulation failed to do that. It recited the nature of the claims and specified the entity or agency against which they were waived. That entity or agency was the Authority. The United States was not mentioned. To construe the stipulation as constituting a waiver in favor of the United States amounts to writing into it that which the parties omitted. It is my view that the stipulation did not constitute a settlement of the claim now asserted by the State; that the State is entitled to compensation for the injury it sustained; and that the judgments should be severally affirmed.